Citation Nr: 0619280	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition of the appellant as the 
surviving spouse of the veteran for the purpose of receiving 
VA non-service connected death pension and DIC.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served with the Philippine Scouts from August 
1915 to October 1945.  He was an Igorot, which is the general 
name for people of the Cordillera region in the Philippine 
Island of Luzon.  The veteran used only one name, as the 
claims folder label has included the initial A, the title 
page been completed using that initial.  The veteran was 
receiving Department of Veterans Affairs (VA) non-service 
connected pension benefits at the time of his death.  The 
appellant, M. I. A., is seeking to be recognized as his 
surviving spouse.  Hereinafter she will be referred to as the 
appellant or C.  

This appeal arises from a January 2004 administrative 
determination of the VA Regional Office (RO) in Manila, 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The Board recognized B as the legal surviving spouse of 
the veteran in an August 1974 decision.  

2.  The evidence submitted since August 1974 is not new and 
material, as it is cumulative and redundant of evidence in 
the claims folder in August 1974.  


CONCLUSIONS OF LAW

1.  The August 1974 decision of the Board is final.  
38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1974).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to recognition of the appellant as 
the surviving spouse of the veteran for the purpose of 
receiving VA non-service connected death pension and DIC.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen her claim was filed in June 
2003.  Consequently, the new version of § 3.156 applies.  

The RO received the appellant's request to reopen her 
application for VA benefits in November 2003.  The RO then 
sent a letter to the appellant in January 2004 informing her 
a decision had been made and that her request was denied as 
the evidence submitted was not new and material.  The RO did 
not inform the appellant of the provisions of the VCAA.  The 
RO did not at any time inform the appellant of VCAA or 
provide her with a copy of 38 C.F.R. § 3.159 (2005).  

In the recent decision of Kent v. Nicholson, No.04-181, 
__Vet. App.__(March 31, 2006), the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
addressed the question of what constituted sufficient notice 
under VCAA when an appellant requested reopening a claim.  In 
Kent the Court stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court noted that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The legislative interest underlying the VCAA notice 
requirement is the intent of Congress to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims.  To satisfy this intent, in the context of a claim to 
reopen a previously denied claim, the VCAA requires the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish the benefit sought that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes evidence to reopen a claim 
for service connection depends on the basis on which the 
prior claim was denied.  

When the Board reviewed the prior denial of the claim, the 
Board found there was no reasonable possibility that any new 
evidence submitted would substantiate the appellant's claim.  
The Board denied the appellant's claim to be recognized as 
the surviving spouse of the veteran in an August 1974 
decision.  The Board recognized another claimant as the 
surviving spouse for VA purposes.  The evidence of marriage 
and termination of the veteran's first marriage was based on 
statements of the parties and members of the community.  
There was no official contemporaneous documentation of either 
the veteran's claimed first and second marriages or the 
termination of those marriages.  The Board found the 
statements in the record made prior to the veteran's death of 
greater probative value, since they were made prior to any 
claims being filed for VA widows benefits.  Any additional 
statements submitted by the appellant, after the death of the 
veteran and the claimant recognized as his spouse by VA, 
would be of little probative value when compared with the 
earlier statements of the parties.  For the appellant to 
prevail, the evidence would have to demonstrate termination 
of the marital relationship between the veteran and his 
second wife.  When a claim has been filed by a legal 
surviving spouse, as per 38 C.F.R. § 3.52(d), the appellant's 
claimed marriage to the veteran may not be deemed to be 
valid.  When the evidence previously submitted clearly 
established there was no official divorce between the veteran 
and his second spouse, and both the veteran and his second 
spouse are deceased, there is no reasonable possibility of 
establishing that both parties consented to dissolution of 
the marital relationship (as per their tribal customs).  The 
long period of time since the veteran's death in 1971 and 
resulting passage of time, would make any current statements 
of less probative value than the earlier affidavits and 
statements of record at the time of the veteran's death.  

In the similar case of Dela Cruz v. Principi, 15 Vet. App. 
143 (2001), the Court concluded that the extensive factual 
development in the case which was reflected in the record on 
appeal and in the Board's decision, indicated no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim.  The Court further 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation (apparently this means purely legal 
questions).  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  For 
that reason the provisions of the VCAA are not applicable to 
the appellant's request to reopen her claim.  

Although the appellant was not informed prior to the initial 
denial of her claim any error is non-prejudicial.  The law is 
well settled that the failure to provide VCAA notice is 
nonprejudicial error, where the facts averred by a claimant 
cannot conceivably result in a grant of the benefit sought.  
A lack of prejudice may be established by demonstrating that 
a benefit could not possibly have been awarded as a matter of 
law.  When the law as mandated by statute, and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Beverly v. Nicholson, 19 Vet. App. 394 
(2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by a decision 
of the Board of Veterans' Appeals, that determination is 
final.  In order to later establish entitlement to the 
benefit sought, it is required that new and material evidence 
be presented which provides a basis warranting reopening the 
case and a grant of the benefit under consideration.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2005).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  "New and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself, or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the clam sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).  

Spouse. "Spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of §3.1(j).  
(b) Surviving spouse. Except as provided in §3.52, "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of §3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and:  
(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and  
(2) Except as provided in §3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50 (2005).  

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j)(2005).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see §3.54(d)), and 
(b) The claimant entered into the marriage without knowledge 
of the impediment, and  (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as outlined in §3.53, and  (d) No claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 C.F.R. § 3.52 (2005).   

Factual Background.  The Board denied the appellant's claim 
to be recognized as the legal surviving spouse of the veteran 
for the purpose of VA benefits, in an August 1974 decision.  
The appellant requested that the claim be reopened in October 
1981.  The RO responded in October 1981 and sent the 
appellant a letter explaining that the affidavit she has 
submitted was substantially the same as those previously 
considered by the Board.  For that reason there was no 
possibility her claim could be favorably considered.  

In June 1983, the appellant submitted the death certificate 
of the veteran's second wife (hereinafter called B) who had 
been recognized by VA as his legal surviving spouse.  The RO 
sent the appellant a letter in July 1983 explaining that the 
death of B did not relieve the disallowance of her claim.  B 
was still considered the legal surviving widow for VA 
purposes.  

In October 1985, the appellant sent a letter to the RO again 
requesting that she be recognized as the legal surviving 
spouse.  The RO sent her a copy of the July 1983 letter which 
had explained that the death of B did not result in the 
appellant becoming the legal surviving spouse.  

The appellant again sent a letter in May 1988, asking that 
the RO send an investigator to her house to develop her claim 
for pension.  The RO sent the appellant a letter in June 1986 
which again stated she was not entitled to VA death benefits 
and enclosed the July 1983 letter from the RO to the 
appellant.  After receiving additional inquiries from the 
appellant, the RO wrote her in May 1989 and explained that 
they had informed her of the disallowance of her claim.  They 
explained that any further inquiries as to the status of her 
claim would go unanswered unless they were accompanied by new 
and material evidence.  

In March 2001, the appellant again sent in a letter 
requesting that she be recognized as the veteran's legal 
surviving spouse.  The RO wrote the appellant a letter in 
March 2001 again explaining that B was awarded death pension 
by the Board in August 1974, recognizing her as the veteran's 
surviving spouse for pension payment purposes.  The death of 
B did not change the outcome of that decision.  Under the 
existing laws B was still considered the legal widow of the 
veteran, not the appellant.  

The appellant submitted an application for VA benefits in 
November 2003.  The RO wrote the appellant a letter in 
January 2004.  The letter explained to the appellant that the 
evidence she had submitted was not new and material.  It did 
not provide any new information that had not been previously 
considered.  The RO again explained that the death of B did 
not result in the appellant becoming the legal surviving 
spouse.  The appellant appealed that administrative 
determination of the RO to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The last final disallowance of the 
appellant's claim is the August 1974 decision of the Board.  

The August 1974 decision of the Board is the last final 
disallowance of the claim.  38 U.S.C. § 4004(b) (1970); 
38 C.F.R. § 19.104 (1974).  The RO did an extensive 
investigation as to the marital status of the veteran prior 
to his death.  VA Field Examiners took numerous depositions 
from the parties and members of their community and family.  
The evidence in the claims folder in August 1974 included the 
veteran's certificate of death which listed the appellant as 
the veteran's spouse.  An affidavit from members of his 
community indicated they had witnessed the marriage of the 
veteran and B on or about November 1920.  (One of the 
confusing factors is that B and the appellant are both called 
by the same name, I.)  VA clinical records from May 1955 
listed I as the veteran's spouse.  A statement of the veteran 
and two witnesses, dated in August 1961, certified the 
veteran had lived with B and their adopted son since his 
retirement from the service.  Photographs of B, the veteran 
and their adopted son were of record.  An August 1961 rating 
action granted non-service connected pension benefits to the 
veteran.  On his April 1971 VA Declaration of Marital Status, 
the veteran listed two marriages to first A and then to B in 
1920.  He indicated his union with A had been terminated in 
1920.  Medical records from the 1960's reveal the veteran 
became severely disabled after suffering a cerebrovascular 
accident.  A July 1970 letter to VA from B indicated the 
veteran's daughters from his first marriage to A had taken 
the veteran, who was mentally and physically incapacitated 
away, and were cashing his pension checks.  The veteran was 
hospitalized at VA from August to December 1970.  Those 
records of hospitalization listed his spouse as I.  A VA 
Field Examination was ordered in October 1970 to determine if 
the veteran was being exploited.  Both B and one of the 
veteran's daughters were interviewed by a VA field 
representative at the VA hospital.  B stated that the 
daughters had forcibly taken the veteran from their home.  
The daughter expressed hostility toward B and stated they did 
not want her to receive the veteran's pension checks.  The VA 
field examiner recommended that a bank be appointed the 
guardian over the veteran's estate.  B agreed and signed a 
waiver form to that effect, the daughter refused.  The 
veteran was too ill to be interviewed.  In November 1970, the 
daughter submitted a document giving her power of attorney.  
It was not signed by the veteran, but bore a thumbprint.  An 
affidavit was received from the veteran's other daughter to 
the effect that B was the veteran's common-law-wife.  She 
averred that the veteran and B had long been separated.  She 
contended that she and her sister had been caring for the 
veteran since their separation.  A VA Field Examination was 
ordered in April 1971 to develop information as to the 
veteran's marital status.  Reports of the examination 
included testimony from A, his first wife, that she had 
separated from the veteran and that he had begun to live with 
B.  Residents of the native village of A and the veteran 
indicated that they considered that A and the veteran had 
been married and divorced as per their customs.  They also 
indicated belief that the veteran and B had been married 
according to their native custom.  They said that B and the 
veteran were not separated but that the veteran's daughters 
had prevented her from attending him.  The veteran died in 
November 1971.  The RO received applications for death 
pension benefits from B and the appellant in February 1972.  
The appellant, C, submitted documentation including 
affidavits, photographs, statements and certificates 
indicating she had married the veteran in 1964.  The Board 
determined that the evidence dated prior to the veteran's 
death demonstrated that B was the veteran's legal surviving 
spouse.  

Since August 1974 the appellant has submitted copies of the 
certificate of death of B, affidavits as to the appellant's 
good character, and a certificate of marriage.  The evidence 
submitted since August 1974 is not material as it is not 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156 (a) (2005).  The evidence 
submitted by the appellant is redundant and cumulative.  For 
the appellant to prevail the evidence submitted must show 
that there was no legal impediment to a marriage between the 
veteran and B, prior to his death, and prior to the claimed 
ceremonial marriage between the veteran and C, in August 
1970.  It is irrelevant that B is now deceased, as the 
veteran preceded her in death.  The regulations clearly state 
that to be considered the surviving spouse you must be 
married to the veteran at the date of his death.  38 C.F.R. 
§ 3.50.  To be recognized as the spouse of the veteran, the 
appellant must be his legal spouse at the time of his death.  
The evidence submitted by the appellant is not new and 
material.  

As new and material evidence has not been submitted, the 
claim for recognition of the appellant as the legal surviving 
spouse of the veteran for VA death pension and DIC, may not 
be reopened.  


ORDER

The request to reopen the claim for recognition of the 
appellant as the surviving spouse of the veteran for the 
purpose of obtaining VA non-service connected death pension 
and DIC is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


